PER CURIAM:
In this pro se action, plaintiff seeks a writ of replevin to recover a vehicle impounded for lack of registration.
On February 24, 1984, plaintiff was operating a 1966 pickup truck when he was stopped and issued citations for: no Utah registration, no Utah safety inspection, operating an unsafe motor vehicle, failure to produce a driver’s license, and failure to obey a police officer. The vehicle was seized and impounded pursuant to the provisions of U.C.A., 1953, § 41-1-115.
On July 2, 1984, plaintiff filed a complaint where he sought damages and release of the vehicle, alleging that the seizure constituted a violation of his constitutional right to property. On August 6, 1984 (after plaintiff had moved for summary judgment), defendant answered the complaint and also moved for summary judgment. After a hearing on August 22, 1984, the district court denied plaintiff’s motion for summary judgment and granted defendant’s motion for summary judgment, noting in an unsigned minute entry that plaintiff could “pick up his car at the towing service and pay the charges whenever he wants to.” This Court dismissed plaintiff’s appeal from this ruling since it was not from a final judgment. Wisden v. City of Salina, Utah, 696 P.2d 1205 (1985). Plaintiff thereafter obtained a signed judgment and filed a second notice of appeal.
In their briefs on appeal, both parties raise procedural questions which may be treated summarily. Defendant challenges the service of process by claiming that it was the city attorney who was served and not the “mayor or recorder,” as required by Utah R.Civ.P. 4(e)(5). Since defendant has raised that issue for the first time on appeal, we will not address it. See Utah R.Civ.P. 12(b). Plaintiff contends that his motion for summary judgment was improperly denied since defendant’s answer was not timely filed. Plaintiff confuses summary judgment with default judgment, and in any event, defendant’s answer was filed before the court ruled on plaintiff’s motion.
The substance of plaintiff’s appeal basically is that defendant cannot impound plaintiff’s property since statutes requiring registration of vehicles do not pertain to him. Plaintiff does not deny the lack of registration. He merely asserts that, as a free man, he has a right to possess and use property as he sees fit. While that is true to a limited extent, all persons are subject to the police power of the state. For the *372betterment of society in general, the legislature has regulated certain activities. One valid area of regulation involves the use of motor vehicles. See generally 7A Am. Jur.2d Automobiles and Highway Traffic § 55. We have held that “[t]he right to drive upon the highways is a privilege conferred subject to conditions; and it may be revoked if those conditions are violated.” Smith v. Cox, Utah, 609 P.2d 1332 (1980). With respect to the registration requirement, the legislature has enacted the following statute:
It shall be unlawful for any person to drive or more or for an owner knowingly to permit to be driven or moved upon any highway any vehicle of a type required to be registered hereunder which is not registered or for which a certificate of title has not been issued or applied for, or for which the appropriate fee has not been paid when and as required hereunder. ...
U.C.A., 1953, § 41-1-18.
The statute applies to all persons, including every “natural person, firm, copartnership, association, or corporation.” U.C.A., 1953, § 41-l-l(t). A person’s failure or refusal to comply with the registration requirements may result in the impoundment of his vehicles under U.C.A., 1953, § 41-1-115. That statute provides as follows:
The department or any peace officer, without a warrant, may seize and take possession of any vehicle which is being operated with improper registration, or which the department or the peace officer has reason to believe has been stolen, or on which any motor number, manufacturer’s number or identification mark has been defaced, altered or obliterated. Any peace officer so seizing or taking possession of such vehicle shall immediately notify the department of such action and shall hold the vehicle until notified by the department as to what further action should be taken regarding the disposition of the vehicle.
The summary judgment entered against plaintiff is affirmed. No costs awarded.